Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 August 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Status of Application 
2.	The instant application is a continuation of Application No. 16/734,026 (now U.S. Patent No. 11,123,307) which is a continuation of Application No. 16/373974 (now U.S. Patent No. 10,588,868), which is a continuation of Application 16/038794 (now U.S. Patent No. 10,292,944), which is a continuation of Application 15/794638 (now U.S. Patent No. 10,052,292) which is a continuation of Application 15/255700 (now U.S. Patent No. 9,820,950) filed 2 September 2016, which is a continuation of Application 14/727304 (now U.S. Patent No. 9,456,622) filed 1 June 2015, which is a continuation of Application 14/158209 (now U.S. Patent No. 9,044,041) filed 17 January 2014, which is a continuation of Application 13/363973 (now U.S. Patent No. 8,658,199) filed 1 February 2012. Claims 1-20 are currently pending and examined on the merits within.

Claim Rejections – 35 U.S.C. 102
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


4.	Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Block et al. (U.S. Patent Application Publication No. 2008/0146520).
	Regarding instant claims 1-20, Block et al. teach animal feed compositions comprising polyols.  See abstract and.  Block et al. is directed to methods for providing dietary energy to improve health and performance of an animal.  The animal feed may offset a reduced energy balance in the animal consuming the composition during a time of stress.  Stress includes changes in temperatures or weather.  See paragraph [0033]. Potential to develop heat stress is an inherent possibility for outdoor animals.  The ruminant may consume 2 to 500 g of the isolated or purified polyol per day.  See paragraph [0046]. The energy imbalance begins immediately prior to calving and persists through the first several weeks of lactation (i.e., in a transition phase of lactation).  See paragraph [0034]. Figure 1 shows administering sorbitol.  Block et al. teach administering the same polyol to the same animal to improve performance and thus should function in the same manner, i.e., reduce beta hydroxyl butyrate levels in the heat stressed lactating ruminant, increase milk yield, increase fat-corrected milk production, increase dry matter intake, and increase milk production.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Thus the instant claims are anticipated by Block et al. 
	 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,658,199.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 8,658,199 are directed to a method of feeding sugar alcohol to a ruminant to improve performance. The only difference lies in the fact that U.S. Patent No. 8,658,199 defines periods of heat stress.   Thus, the invention U.S. Patent No. 8,658,199 is in effect a “species” of the “generic” invention of the instant application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus the two are not patentably distinct.
7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,044,041.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,044,041 are directed to a method of feeding sugar alcohol to a ruminant to improve performance. The only difference lies in the fact that U.S. Patent No. 9,044,041 further defines a period of heat stress and that the sugar alcohol is fed in an amount effective to improve milk-to-feed ratio. Thus, the invention U.S. Patent No. 9,044,041 is in effect a “species” of the “generic” invention of the instant application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus the two are not patentably distinct.
8.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,456,622.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,456,622 are directed to a method of feeding sugar alcohol to a ruminant to improve performance. The only difference lies in the fact that U.S. Patent No. 9,456,622 further defines a period of heat stress and that the sugar alcohol is fed in an amount effective to improve milk production. Thus, the invention U.S. Patent No. 9,456,622 is in effect a “species” of the “generic” invention of the instant application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus the two are not patentably distinct.
9.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,820,950.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,820,950 are directed to a method of feeding sugar alcohol to a ruminant to improve performance. The only difference lies in the fact that U.S. Patent No. 9,820,950 further defines a period of heat stress and defines the type of improved performance. Thus, the invention U.S. Patent No. 9,820,950 is in effect a “species” of the “generic” invention of the instant application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus the two are not patentably distinct.
10.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,052,292.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10,052,292 are directed to a method of feeding sugar alcohol to a ruminant to improve performance. The only difference lies in the fact that U.S. Patent No. 10,052,292 further defines a period of heat stress and the type of improved performance. Thus, the invention U.S. Patent No. 10,052,292 is in effect a “species” of the “generic” invention of the instant application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus the two are not patentably distinct.
11.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,292,944.
Although the claims at issue are not identical they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10,292,944 are directed to a method of feeding sugar alcohol to a ruminant to improve performance. The only difference lies in the fact that U.S. Patent No. 10,292,944 is directed to specific types of heat stress and types of improved performance. Thus, the invention U.S. Patent No. 10,292,944 is in effect a “species” of the “generic” invention of the instant application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus the two are not patentably distinct.
12.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,588,868.
Although the claims at issue are not identical they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10,588,868 are directed to a method of feeding sugar alcohol to a ruminant to improve performance. The only difference lies in the fact that U.S. Patent No. 10,588,868 is directed to specific heat stress conditions.   Thus, the invention U.S. Patent No. 10,588,868 is in effect a “species” of the “generic” invention of the instant application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus the two are not patentably distinct.
13.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,123,307.
Although the claims at issue are not identical they are not patentably distinct from each other because both the instant application and U.S. Patent No. 11,123,307 are directed to a method of feeding sugar alcohol to a ruminant to improve performance. The only difference lies in the fact that U.S. Patent No. 11,123,307 defines period of heat stress.  Thus, the invention U.S. Patent No. 11,123,307 is in effect a “species” of the “generic” invention of the instant application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus the two are not patentably distinct.
Conclusion
14.	No claims are allowed at this time.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615